Decision and determination of the board of estimate and apportionment confirmed, with costs. The hearing before the board appears to have been quite informal, and the evidence presented thereat rather meagre; but there was a hearing, at which the appellants had an opportunity to be heard; that at such hearing they presented certain proof in the form of an affidavit; and that the hearing was closed without protest on their part and without a request to present further proof. We think, therefore, that the action of the board must be sustained. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.